

Exhibit 10.30


SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement (this “Agreement”) is entered into by and
between Blucora, Inc. (the “Company”) and Davinder Athwal (“Executive”),
effective as of January 6, 2020, the date both Parties execute this Agreement
(“Effective Date”). The Company and Executive are referred to herein
individually, as a “Party” and collectively, as the “Parties.” Defined terms not
defined in this Agreement have the meaning set forth in the Employment Agreement
(as defined below).


WHEREAS, Executive has been employed by the Company as its Chief Financial
Officer (“CFO”);


WHEREAS, Executive executed an Employment Agreement with the Company effective
as of February 14, 2018 (“Employment Agreement”), which certain provisions shall
survive Executive’s termination and this Agreement and be in full force and
effect as set forth in Section 7 of this Agreement;


WHEREAS, Executive voluntarily resigns his employment and all job and officer
positions as of January 2, 2020, and Executive’s employment shall terminate
effective January 31, 2020 (the “Separation Date”);
    
WHEREAS, Executive agrees to make himself available following the Separation
Date to provide transition services to the Company through the Severance Period
(defined below in Section 2(a));


WHEREAS, the Parties desire to set forth Executive’s separation benefits and
obligations and to finally, fully and completely resolve all matters arising
from or during Executive’s employment and separation from employment, any
benefits, bonuses and compensation connected with such employment and all other
disputes and matters that the Parties may have for any reason; and


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:


1. End of Executive’s Employment and Transition.


(a) Separation Date. The Parties agree that Executive’s employment with the
Company shall terminate on the Separation Date. Executive resigns all of
Executive’s positions with the Company, including all officer positions,
terminate effective as of the Separation Date. Executive shall execute all
documents and take such further steps as may be required to effectuate such
resignation(s). Executive shall not perform any work except as set forth in this
Agreement, and shall not make any representations or execute any documents, or
take any other actions, on behalf of the Company as of the Separation Date. The
Company shall pay Executive for the Accrued Obligations in accordance with the
Employment Agreement.


(b) Transition. Notwithstanding the foregoing and in addition to Executive’s
cooperation obligations set forth in Section 10 of the Employment Agreement,
Executive agrees to cooperate fully and provide assistance during the Severance
Period, as requested by the Company, in the orderly





--------------------------------------------------------------------------------




transitioning of Executive’s duties and responsibilities to such other persons
as the Company shall designate and agrees to thoroughly and diligently perform
those duties and actions which are necessary or appropriate to cause such
orderly transition. Executive agrees to: (i) fully inform the Company and
Executive’s successors of all activities in which Executive was involved prior
to the Separation Date and of the status of any projects; (ii) at the Company’s
sole election, either sign the Company’s Form 10-K (as the former principal
financial officer) and all corresponding certificates as the Company’s principal
financial officer or provide certifications for necessary disclosures or to
support necessary disclosures; (iii) transfer or otherwise make available to
Executive’s successors or others designated by the Company to the extent
possible, all of Executive’s knowledge and experience regarding Executive’s
duties; (iv) accomplish a smooth transition of Executive’s responsibilities to
Executive’s successors; (v) comply with the Company’s codes of conduct and
employee handbooks, and this Agreement, (vi) not take any action contrary to the
goodwill, reputation, and ongoing business of the Company including not making
any disparaging comments regarding the Company or its officers, directors,
executives, shareholders or employees; and (vii) take all steps necessary to
maintain, and in no way act to hinder, the foregoing duties (collectively, the
“Transition Services”). Executive shall not receive any compensation for the
Transition Services other than the compensation and benefits provided for in
this Agreement.


(c) Equity Awards. All vesting under all equity awards granted pursuant to the
Blucora, Inc. 2015 Incentive Plan, the Blucora, Inc. 2018 Long-Term Incentive
Plan or any other equity compensation plan shall cease as of the Separation
Date. All awards (or any portions thereof) that have not vested as of the
Separation Date shall be forfeited in accordance with the terms and conditions
of the award agreements granting such equity awards. To the extent vested and
not otherwise forfeited, Executive’s rights and obligations shall be governed by
the terms and conditions of the award agreements granting such equity awards.


(d) Accrued Obligations. Regardless of whether Executive executes this
Agreement, the Company shall pay Executive the Accrued Obligations as set forth
in Section 6(b) of the Employment Agreement. The Accrued Obligations include any
unpaid Base Salary earned through the Separation Date, payment of any unpaid
bonus compensation earned through the Separation Date (which is approximately
the amount of $520,000 less taxes and withholdings and which will be paid around
February 7, 2020), and reimbursement for business expenses in accordance with
Company policy.


2. Consideration. Provided that Executive fully complies with this Agreement and
the Surviving Provisions (defined in Section 7), and does not revoke this
Agreement under Section 16, in consideration of Executive’s execution of this
Agreement and promises herein, including, without limitation, the release of
claims set forth in Section 3, the Company shall provide for the following
payments and benefits:


(a) Severance Payments. The Company agrees to pay Executive an aggregate amount
equal to $626,000 (the “Severance Payments”), less applicable payroll taxes and
withholdings, payable in three (3) equal installment payments, with the first
payment payable on the 8th day after the Effective Date, the second payment
payable on or before July 15, 2020 and the last payment payable on or before
December
31, 2020. In addition, the Company shall pay Executive’s legal counsel, Mark
Lazarz of Shellist, Lazarz and Slobin, the amount of $90,000 (the “Attorney
Fees”), which shall be paid on the same date as the first installment to be paid
to Executive, for which a Form 1099-MISC will be issued to each of Executive and
Lazarz. Lazarz shall provide the Company a completed W-9 before any amount shall
be paid. The period from the Effective Date through December 31, 2020 is
referred to as the “Severance Period”.







--------------------------------------------------------------------------------




(b) COBRA Reimbursements. During the Severance Period following the Separation
Date, the Company shall reimburse Executive for the monthly premium for health
benefit coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”) paid by Executive for himself and his eligible
dependents for COBRA coverage under the Company’s group health plan (the “COBRA
Reimbursements,” together with the Severance Payments and Attorney Fees, the
“Severance Benefits”). Notwithstanding the foregoing, if the Company’s providing
the COBRA Reimbursements under this Section 2(b) would result in the imposition
of excise taxes, penalties or similar charges on the Company or any of its
subsidiaries, affiliates or successors, including, without limitation, under
Section 4980D of the Code or otherwise violate the nondiscrimination rules
applicable to non-grandfathered plans, or would result in the imposition of
penalties under the Patient Protection and Affordable Care Act of 2010, as
amended by the Health Care and Education Reconciliation Act of 2010, and the
related regulations and guidance promulgated thereunder (the “ACA”), the Company
shall reform this Section 2(b) in a manner as is necessary to comply with the
nondiscrimination requirement, the ACA, or other applicable law, as applicable,
which may include eliminating the benefits provided hereunder. The COBRA
Reimbursements shall be paid to Executive by the last day of the month
immediately following the month in which Executive timely remits the premium
payment. The Company will provide Executive under separate cover at Executive’s
home address, information necessary and as required by law regarding the
election of COBRA. Executive’s rights and the Company’s obligations for COBRA
Reimbursements shall cease immediately upon the earlier of (i) the date
Executive becomes eligible to receive substantially similar coverage from
another employer, whether or not Executive actually receives such coverage, or
(ii) the date Executive is no longer eligible to receive COBRA continuation
coverage, and Executive shall immediately notify the Company upon the occurrence
of such event.


Executive acknowledges and agrees that, but for this Agreement, Executive is not
otherwise entitled to the consideration set forth in this Section 2. The amounts
payable pursuant to this Section 2 shall not be treated as compensation under
the Company’s 401(k) plan or any other retirement plan. In the event Executive
fails to timely execute this Agreement, or revokes this Agreement, Executive
shall not be entitled to any of the amounts in this Section 2. Other than the
consideration provided for in this Agreement, Executive shall not be entitled to
any additional compensation, bonuses, severance pay, payments, grants, options
or benefits under the Employment Agreement, any other agreement or any benefit
plan, long term incentive plan, short term incentive plan, severance pay plan or
bonus or incentive program established by the Company.


3. Release. In consideration of the promises of the Company provided herein,
including, the consideration provided for in Section 2 and other consideration
provided for in this Agreement, that being good and valuable consideration, the
receipt, adequacy and sufficiency of which Executive acknowledges, Executive, on
Executive’s own behalf and on behalf of Executive’s agents, administrators,
representatives, executors, successors, heirs, devisees and assigns
(collectively, the “Executive Releasing Parties”) hereby fully and forever
waives, releases, extinguishes and discharges the Company, Avantax Wealth
Management, Tax Act and their shareholders, their affiliates, subsidiaries and
each of their respective past, present and future parents, owners, officers,
directors, shareholders, members, executives, employees, consultants,
independent contractors, partners, agents, attorneys, advisers, insurers,
fiduciaries, employee benefit plans, representatives, successors and assigns
(each, a “Company Released Party” and collectively, the “Company Released
Parties”), jointly and severally, from any and all claims, rights, demands,
debts, obligations, losses, causes of action, suits, controversies, setoffs,
affirmative defenses, counterclaims, third party actions, damages, penalties,
costs, expenses, attorneys’ fees, liabilities and indemnities of any kind or
nature whatsoever (collectively, the “Claims”), whether known or unknown,
suspected or unsuspected, accrued or unaccrued, whether at law, equity,
administrative, statutory or otherwise, and whether for injunctive relief, back
pay, front pay, fringe benefits, equity, reinstatement, reemployment,
compensatory





--------------------------------------------------------------------------------




damages, punitive damages, or any other kind of damages, which any of Executive
Releasing Parties have, had or may have against any of the Company Released
Parties relating to or arising out of any matter arising on or before the date
this Agreement is executed by Executive. Such released Claims include, without
limitation, all Claims arising from or relating to Executive’s employment with
the Company or the termination of that employment relationship or any
circumstances related thereto, or any other agreement, matter, cause or thing
whatsoever, including without limitation all Claims arising under or relating to
Executive’s employment, the Employment Agreement, equity, compensation, bonuses,
benefits, payments, or any other benefits or payments Executive may or may not
have received during Executive’s employment with the Company, all Claims
relating to any other claimed payments, employment contracts or benefits, all
Claims arising from or relating to Executive’s performance of services for the
Company and any of its affiliates during Executive’s employment with the
Company, including without limitation all Claims arising at law or equity or
sounding in contract (express or implied) or tort, Claims arising by statute,
common law or otherwise, Claims arising under any federal, state, county or
local laws, of any jurisdiction, including Claims for wrongful discharge, libel,
slander, breach of express or implied contract or implied covenant of good faith
and fair dealing, Claims for alleged fraud, concealment, unjust enrichment,
negligence, negligent misrepresentation, promissory estoppel, quantum meruit,
intentional or negligent infliction of emotional distress, violation of public
policy, and Claims for discrimination, retaliation, sexual harassment and Claims
arising under any laws that prohibit age, sex, sexual orientation, race,
national origin, color, disability, religion, veteran, workers’ compensation or
any other form of discrimination, harassment, or retaliation, including, without
limitation, Claims under the Age Discrimination in Employment Act of 1967, as
amended, the Americans with Disabilities Act of 1990, as amended, the
Rehabilitation Act of 1973, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §1981, the Civil Rights Act of 1991, the Civil Rights Act of
1866 and/or 1871, the Equal Pay Act of 1963, the Lilly Ledbetter Fair Pay Act of
2009, the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, as amended, the Family and Medical Leave Act of 1993, the Occupational
Safety and Health Act, the Employee Polygraph Protection Act, the Uniformed
Services Employment and Reemployment Rights Act, the Worker Adjustment and
Retraining Notification Act, the Genetic Information Nondiscrimination Act, the
Patient Protection and Affordable Care Act of 2010, the National Labor Relations
Act, the Labor Management Relations Act, the Immigration Reform and Control Act,
the Pennsylvania Labor Relations Act, the Pennsylvania Wage Payment and
Collection Law, the Pennsylvania Human Relations Act, the Pennsylvania Minimum
Wage Act, the Pennsylvania Equal Pay Law, the Pennsylvania Workers’ Compensation
Act, any statute or laws of the State of Pennsylvania, any statute or laws of
the State of Texas (including but not limited to the Texas Labor Code), any
other federal, state, local, municipal or common law whistleblower,
discrimination or anti-retaliation statute law or ordinance, and any other
Claims arising under state, federal, local, municipal or common law, as well as
any expenses, costs or attorneys’ fees. Except as required by law, Executive
agrees that Executive will not commence, maintain, initiate, or prosecute, or
cause, encourage, assist, volunteer, advise or cooperate with any other person
to commence, maintain, initiate or prosecute, any action, lawsuit, proceeding,
charge, petition, complaint or Claim before any court, agency or tribunal
against the Company or any of the Company Released Parties arising from,
concerned with, or otherwise relating to, in whole or in part, Executive’s
employment, the terms and conditions of Executive’s employment, or Executive’s
separation from employment with the Company or any of the matters or Claims
discharged and released in this Agreement. This release shall not apply to any
of the Company’s obligations under this Agreement.


4. No Interference. Nothing in this Agreement or the Surviving Provisions is
intended to interfere with Executive’s right to report possible violations of
federal, state or local law or regulation to any governmental or law enforcement
agency or entity, or to make other disclosures that are protected under the
whistleblower provisions of federal or state law or regulation. Executive
further acknowledges that nothing in this Agreement is intended to interfere
with Executive’s right to file a claim or charge with, or





--------------------------------------------------------------------------------




testify, assist, or participate in an investigation, hearing, or proceeding
conducted by, the Equal Employment Opportunity Commission (the “EEOC”), any
state human rights commission, or any other government agency or entity. In
making such disclosures, Executive need not seek prior authorization from the
Company, and is not required to notify the Company of any such reports,
disclosures or conduct. However, by executing this Agreement, Executive hereby
waives the right to recover any damages or benefits in any proceeding Executive
may bring before the EEOC, any state human rights commission, or any other
government agency or entity or in any proceeding brought by the EEOC, any state
human rights commission, or any other government agency or entity on Executive’s
behalf with respect to any Claim released in this Agreement; except that
Executive may receive bounty money awarded by the U.S. Securities and Exchange
Commission pursuant to Section 21F of the Securities Exchange Act of 1934 or any
similar provision.


5. Known Violations. Executive represents and warrants that Executive is not
aware of any illegal acts committed by or on behalf of the Company and
represents that if Executive is or had been aware of any such conduct, that
Executive has properly reported the same to the Company’s CEO or Chief Legal
Officer in writing. Executive further represents and warrants that Executive is
not aware of any (i) violations, allegations or claims that the Company has
violated any federal, state, local or foreign law or regulation of any kind, or
(ii) any facts, basis or circumstances relating to any alleged violations,
allegations or claims that the Company has violated any federal, state, local or
foreign law or regulation of any kind. If Executive learns of any such
information, Executive shall immediately inform the Company’s CEO or Chief Legal
Officer.




6. Return of Company Property. Within three days of the Separation Date,
Executive shall, to the extent not previously returned or delivered, without
copying or retaining any copies: (a) return all equipment, records, files,
documents, data, computer programs, programs or other materials and property in
Executive’s possession which belong to the Company or any one or more of its
affiliates, including, without limitation, all computer access codes, messaging
devices, credit cards, cell phones, laptops, computers and related equipment,
keys and access cards; and (b) deliver all original and copies of Confidential
Information, notes, materials, records, reports, plans, data or other documents,
files or programs (whether stored in paper form, computer form, digital form,
electronically or otherwise or on Executive’s personal computer or any other
media) that relate or refer to (1) the Company or any one or more of its
affiliates, or (2) the Company’s or any one or more of its affiliates’ financial
information, financial data, financial statements, personnel information,
business information, strategies, sales, customers, suppliers, Confidential
Information or similar information. Should Executive later discover additional
items described or referenced in subsections (a) or (b) above, Executive will
promptly notify the Company and return/deliver such items to the Company.


7. Surviving Provisions. Executive and the Company agree that the provisions in
Section 9 (Confidentiality and Non-Competition Agreement), Section 10
(Cooperation), Section 11 (Arbitration), and Section 12 (Miscellaneous
Provisions) of the Employment Agreement and in Exhibit A (Confidentiality and
Non-Competition Agreement) to the Employment Agreement (“Surviving Provisions”)
shall survive the termination of Executive’s employment and this Agreement and
shall remain in full force and effect as set forth therein.


8. Neutral Reference. The Company agrees to provide a neutral reference
regarding Executive’s employment with the Company. The Company shall state only
Executive’s position, compensation, Separation Date and that Executive left the
Company based on his decision to retire.







--------------------------------------------------------------------------------




9. No Assignment of Claims. Executive represents that Executive has not
transferred or assigned, to any person or entity, any claim involving the
Company or the Released Parties, or any portion thereof or interest therein. The
Parties acknowledge and agree that nothing in this Agreement shall prohibit
payment of any amounts due to Executive under this Agreement to Executive’s
estate or legal guardian.


10. Binding Effect of Agreement. This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors, assigns,
executors, administrators, heirs and estates. The Released Parties are
third-party beneficiaries of this Agreement.


11. Controlling Law and Venue. This Agreement shall in all respects be
interpreted, enforced, and governed under the laws of the State of Texas,
without regard to any conflict of law principles. The Company and Executive
agree that the language in this Agreement shall, in all cases, be construed as a
whole, according to its fair meaning, and not strictly for, or against, either
of the Parties. To the extent not covered by the arbitration provision in
Section 11 of the Employment Agreement, venue of any claim or dispute shall be
in a state district court of competent jurisdiction in Dallas County, Texas, or
the United States District Court for the Northern District of Texas. Executive
submits to personal jurisdiction of such courts and shall not challenge personal
jurisdiction of such courts.


12. Waiver of Jury Trial. WITH RESPECT TO ANY DISPUTE BETWEEN EXECUTIVE AND THE
COMPANY ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY RELATED TO THIS
AGREEMENT (AND NOT COVERED BY THE ARBITRATION PROVISION IN SECTION 11 OF THE
EMPLOYMENT AGREEMENT), EXECUTIVE AGREES TO RESOLVE SUCH DISPUTE(S) BEFORE A
JUDGE WITHOUT A JURY. EXECUTIVE HAS KNOWLEDGE OF THIS PROVISION AND AGREES TO
HEREBY WAIVE EXECUTIVE’S RIGHT TO TRIAL BY JURY AND AGREES TO HAVE ANY
DISPUTE(S) ARISING BETWEEN THE COMPANY AND EXECUTIVE ARISING OUT OF, IN
CONNECTION WITH OR IN ANY WAY RELATED TO THIS AGREEMENT RESOLVED BY A JUDGE OF A
COMPETENT COURT IN DALLAS COUNTY, TEXAS, OR THE UNITED STATES DISTRICT COURT FOR
THE NOTHERN DISTRICT OF TEXAS SITTING WITHOUT A JURY.


13. Severability. Should any provision of this Agreement be declared or
determined to be illegal or invalid by any government agency or court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
of this Agreement shall not be affected, and such provisions shall remain in
full force and effect. Upon any finding by any government agency or court of
competent jurisdiction that Section 3 above is illegal or invalid, Executive
agrees to execute a valid and enforceable general release.


14. Breach of Agreement. In the event Executive breaches any portion, or
challenges the enforceability, of this Agreement, Executive (i) forfeits all
Severance Benefits except for the amount of $10,000.00, (ii) shall pay the
Company an amount equal to all Severance Benefits that have been paid to
Executive (or anyone on his behalf) except for the amount of $10,000.00, (iii)
pay the Company for all attorneys’ fees, expenses and costs the Company incurs
in any action arising out of Executive’s breach of this Agreement or the
Surviving Provisions, and (iv) pay the Company for any and all other damages to
which the Company may be entitled at law or in equity as a result of a breach of
this Agreement or the Surviving Provisions.


15. Knowing and Voluntary Waiver. Executive acknowledges that Executive has had
an opportunity to review all aspects of this Agreement, the Company is advising
and has advised Executive in writing (i.e., through this Agreement) to consult
with an attorney of Executive’s own choosing at Executive’s cost, regarding the
effect of this Agreement, Executive has had a reasonable opportunity to do so,
and Executive has been represented by counsel in the negotiation and execution
of this Agreement.





--------------------------------------------------------------------------------




Executive understands it is Executive’s choice whether or not to enter into this
Agreement and that Executive’s decision to do so is voluntary and is made
knowingly. Executive acknowledges and understands that this Agreement
specifically releases and waives all rights and claims Executive may have under
the Age Discrimination in Employment Act (“ADEA”) prior to the date on which
Executive signs this Agreement.


16. Time for Consideration. Executive has knowingly and voluntarily entered into
this Agreement and acknowledges that Executive has been given a period of 21
days from the date Executive received this Agreement to review and consider this
Agreement before executing it. Executive understands that Executive has the
right to use as much or as little of the 21-day period as Executive wishes
before executing this Agreement. Accordingly, Executive understands Executive
may execute this Agreement as soon as Executive wishes to execute it within the
21-day period. The signed Agreement must be returned to the Company, ATTN: Tran
Taylor, 6333 State Hwy 161, 6th floor, Irving, TX 75038, before the end of such
21-day period. Executive further understands that Executive may revoke this his
agreement to release claims under the ADEA within seven days after signing this
Agreement, in which case Executive forfeits all rights to the Severance Benefits
and the Company’s obligation to pay the Severance Benefits provided for in
Section 2 of this Agreement, except for the amount of $10,000.00, shall be null
and void. Revocation is only effective if Executive delivers a written notice of
revocation to the Company, ATTN: Tran Taylor, 6333 State Hwy 161, 6th floor,
Irving, TX 75038, within seven days after executing the Agreement.


17. No Admission of Liability. This Agreement shall not in any way be construed
as an admission by the Company or Executive of any acts of wrongdoing or
violation of any statute, law, or legal right. Rather, the Parties specifically
deny and disclaim that either has any liability to the other but are willing to
enter this Agreement at this time to definitely resolve once and forever this
matter and to avoid the costs, expense, and delay of litigation.


18. Entire Agreement. This Agreement and the Surviving Provisions constitute the
entire agreement and understanding between the Parties with respect to the
subject matter hereof, and fully supersede all prior and contemporaneous
negotiations, understandings, representations, writings, discussions and/or
agreements between the Parties, whether oral or written, pertaining to or
concerning the subject matter of this Agreement, including the Employment
Agreement. No oral statements or other prior written material not specifically
incorporated into this Agreement, except for the Surviving Provisions, shall be
of any force and effect, and no changes in or additions to this Agreement shall
be recognized, unless incorporated into this Agreement by written amendment,
such amendment to become effective on the date stipulated in it. Any amendment
to this Agreement must be signed by all Parties to this Agreement.


19. Disclaimer of Reliance. Except for the specific representations expressly
made by the Company in this Agreement, Executive specifically disclaims that
Executive is relying upon or has relied upon on any communications, promises,
statements, inducements, or representation(s) that may have been made, oral or
written, regarding the subject matter of this Agreement. The Parties represent
that they are relying solely and only on their own judgment in entering into
this Agreement.


20. No Waiver. Failure of the Company to exercise and/or delay in exercising any
right, power or privilege in this Agreement or the Surviving Provisions shall
not operate as a waiver. No waiver of the Company’s rights hereunder shall be
effective unless it is in writing and signed by the Company. The Company’s
waiver of any provision of the Agreement or the Surviving Provisions shall not
constitute (i) a continuing waiver of that provision, or (ii) a waiver of any
other provision of this Agreement. Furthermore, no waiver of any breach of any
provision shall be deemed to be a waiver of any preceding or succeeding breach
of the same or any other provision.





--------------------------------------------------------------------------------






21. Section 409A. The Company intends that all of the Severance Benefits
provided to Executive as described in this Agreement will be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the treasury regulations and guidance issued thereunder (“Section 409A”).
However, nothing contained in this Agreement shall be construed as a
representation, guarantee or other undertaking on the part of the Company that
the Severance Benefits are, or will be found to be, exempt from the requirements
of Section 409A. Executive is solely responsible for determining the tax
consequences to Executive of any and all payments made pursuant to this
Agreement, including, without limitation, any possible tax consequences under
Section 409A.








21. Counterparts. This Agreement may be executed by the Parties in multiple
counterparts, whether or not all signatories appear on these counterparts
(including via electronic signatures and exchange of PDF documents via email),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


[Remainder of Page Intentionally Left Blank]











--------------------------------------------------------------------------------






PLEASE READ CAREFULLY – THIS AGREEMENT INCLUDES A RELEASE OF CLAIMS, INCLUDING A
RELEASE OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. BEFORE SIGNING
THIS AGREEMETN, READ IT, AND CAREFULLY CONSIDER IT. IF YOU CHOOSE, DISCUSS THEIS
AGREEMENT WITH YOUR ATTORNEY (AT YOUR OWN EXPENSE).


MY SIGNATURE BELOW MEANS THAT I HAVE READ THIS AGREEMENT AND AGREE AND CONSENT
TO ALL THE TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT.


ACCEPTED AND AGREED TO BY:




EXECUTIVE:




/s/ Davinder Athwal______
DAVINDER ATHWAL
Date: December 31, 2019




THE COMPANY:


BLUCORA, INC.


/s/ John S. Clendening______
JOHN S. CLENDENING
Date: January 6, 2020



